                                          Case 19-18966-LMI                 Doc 2     Filed 07/03/19      Page 1 of 2
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                       www.flsb.uscourts.gov
                                           CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                           Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                           Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 DEBTOR:              Noel Agustin Molina                            JOINT DEBTOR:                                   CASE NO.:
 SS#:         xxx-xx-9048                                            SS#:
I.           NOTICES
             To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended
                                       plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
                                       pursuant to Local Rules 2002-1(C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments
                                       within 30 days of filing the chapter 13 petition or within 30 days of entry of the order converting the case to
                                       chapter 13.
             To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
                                       claim may be reduced, modified or eliminated.
             To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
                             check one box on each line listed below in this section to state whether the plan includes any of the
                             following:
 The valuation of a secured claim, set out in Section III, which may result in a                     Included                   Not included
 partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                           Included                    Not included
 interest, set out in Section III
 Nonstandard provisions, set out in Section VIII                                                     Included                    Not included
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
                trustee's fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full
                10%, any unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

             B. DEBTOR(S)' ATTORNEY'S FEE:                                    NONE           PRO BONO
 Total Fees: $3,650.00               Total Paid: $950.00                                         Balance Due:    $2,700.00
 Payable -NONE-                   /month (Months         to                                  )
 Allowed fees under LR 2016_1(B)(2) are itemized below:

 Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.    TREATMENT OF SECURED CLAIMS
        A. SECURED CLAIMS:                     NONE
[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:
             B. VALUATION OF COLLATERAL:       NONE
                IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
                UPON YOU PURSUANT TO BR 7004 AND LR 3015-3.
             C. LIEN AVOIDANCE                              NONE

             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not
                receive a distribution from the Chapter 13 Trustee.
                        NONE
                        The debtor(s) elect to surrender to each secured creditor listed below the collateral that secures the creditor's claim.
                       The debtor(s) request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s)
                       and in rem and in personam as to any codebtor(s) as to these creditors.
                        Other:

LF-31 (rev. 10/3/17)                                                           Page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                              Case 19-18966-LMI                   Doc 2       Filed 07/03/19        Page 2 of 2
                                                                                                               Debtor(s): Noel Agustin Molina Case number:
           Name of Creditor                                       Last 4 Digits of Account No.    Description of Collateral (Address, Vehicle, etc.)
     1.    Flagship Credit Acceptance                             63063152721931001               2011 Mercedez Benz ML350 2WD 108,000 miles
                                                                                                  VIN #4JGBB5GB4BA726699
                                                                                                  Joint with Debtor's former partner
                                                                                                  Secured by Flagship Credit Acceptance $15,661.00
                                                                                                  Value based on NADA.Com Report
                                                                                                  to be surrendered
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution from
   the Chapter 13 Trustee.
                            NONE
    IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
                 A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                  NONE

                 B. INTERNAL REVENUE SERVICE:                                   NONE

                 C. DOMESTIC SUPPORT OBLIGATION(S):                                      NONE    CURRENT AND PAID OUTSIDE

                 D. OTHER:                   NONE
     1.    Name of Creditor: Child Suppport Enforcement
           Payment Address: POB 8500; Tallahassee, FL 32314
           Total Due: $0.00
           Payable                         /month (Months    to       )
           Regular Payment (if applicable) $0.00            /month (Months                               0     to    0   )

    V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
                 A. Pay     $0.00                      /month (Months      0       to 0          )
                    Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                 B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                 C. SEPARATELY CLASSIFIED:                               NONE

    VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
                 relief in this section shall not receive a distribution from the Chapter 13 Trustee.
                           NONE
    VII.         INCOME TAX RETURNS AND REFUNDS:                                     NONE
    VIII.        NON-STANDARD PLAN PROVISIONS:                                   NONE

                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

    I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
     /s/ Noel Agustin Molina                              Debtor         July 3, 2019                                        Joint Debtor
     Noel Agustin Molina                                                 Date                                                               Date
                                                          Debtor
     Attorney with permission to sign                                    Date
     on Debtor's behalf
    By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
    order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
    contains no nonstandard provisions other than those set out in paragraph VIII.




    LF-31 (rev. 10/3/17)                                                        Page 2 of 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
